Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Region Restricted Data Routing

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figures 1-3 do not have any support in the specification. That is, there is no mention of peripheral devices in the specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim1 rejected under 35 U.S.C. 101 because 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a “proxy server” and a “data center” which may be considered software per se. To overcome the rejection the Examiner suggests including explicit hardware elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 13, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loladia (US 11,190,516)


Regarding Claim 1,


Loladia (US 11,190,516) teaches a global network routing system for region restricted data, the global network routing system comprising: 
a proxy server located in a first region and connected to a network, the proxy server to: receive a request from a client in the first region requesting access to the region restricted data restricted according to policies of a second region outside the first region and stored in the second region, the request including a token authorizing access to a data center servicing the second region and having access to the region restricted data (Figure 5, 510, and associated text, Receive a request at a first computing region that allows a device to request an operation in a second computing region); and route the request to the data center based upon the token (Figure 5, 560, 570, 580, and associated text, if the policy allows the operation, providing a token to request access to the second region)(Col. 2, lines 56-65, teaches data centers are located in separate geographic regions)

Regarding Claim 2,

Loladia teaches the global network routing system of claim 1 comprising: the data center; and a second data center in the first region (Col. 2, lines 56-65, teaches data centers are located in separate geographic regions), the second data center storing second region restricted data restricted according to policies of the first region different than the policies of the second region (Col. 5, lines 24-37, teaches policies for the first region different than the second region).

Regarding Claim 3,

Loladia teaches the global network routing system of claim 1 further comprising an authorization and token granting system connected to the network to:  
authenticate an identity of the client (Figure 5, 530, Valid Authentication credentials); identify the client as being authorized for accessing the data center of the second region at least partially based upon the identity (Figure 5, 550, Determine whether the device is authorized); and issuing the token to the client based on the identification of the client as being authorized for accessing the data center of the second region (Figure 5, 570, 580, Generate and provide token)

Regarding Claim 4,

Loladia teaches the global network routing system of claim 3, wherein the authorization and token granting system is to authenticate a device of the client and a user of the device as part of authenticating the client (Col. 14, lines 13-20, teaches device authentication and username/password)

Regarding Claim 5,

Loladia teaches the global network routing system of claim 1 comprising: a second proxy server located in the second region and connected to the network, the second proxy server to: receive a second request from a second client in the second region requesting access to second region restricted data restricted according to policies of the first region and stored in the first region, the request including a second token authorizing access to a second data center servicing the first region and having access to the second region restricted data; and route the request to the second data center based upon the token (Col. 10, 10-15, teaches repeating the similar steps of Claim 1 but with a second client from the second region)

Regarding Claims 8-9,

Claim 8-9 are similar in scope to Claim 1 and is rejected for a similar rationale.

Regarding Claims 10-11,

Claims 10-11 are similar in scope to Claim 4-5 and is rejected for a similar rationale

Regarding Claims 13, 15

Claims 13, 15 are similar in scope to Claims 1, 5 and are rejected for a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loladia in view of Abdul (US 2019/0238598).

Regarding Claim 6,

Loladia teaches the global network routing system of claim 1, but does not explicitly teach wherein the token  comprises a JavaScript object notation (JSON) token.
Abdul (US 2019/0238598) teaches wherein an identity token comprises a JavaScript object notation (JSON) token (Paragraph [0081] identity tokens that are JSON web tokens)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the identity token of Loladia with a JSON identity token as taught by Abdul and the results would be predictable (i.e. Loladia would use a JSON identity token) 

Regarding Claims 12, 14

Claims 12, 14 are similar in scope to Claim 6 and is rejected for a similar rationale

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loladia in view of Abdul (US 2019/0238598).


Regarding Claim 7,

Loladia teaches the global network routing system of claim 1. While Loladia teaches the first region and second region are different geographical regions (e.g. US East, US South, or US west) (Col. 2, lines 59-61) Loladia does not explicitly teach wherein the first region is a first country and were in the second region is a second country different than the first country.
The Examiner takes Official Notice that countries are well known different geographical regions and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the different geographical regions (i.e. US South, US East) with different countries and the results would be predictable


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439